           Case 1:17-vv-00820-UNJ Document 93 Filed 08/17/21 Page 1 of 2




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
HEIDI THEIS,             *
                         *                         No. 17-820V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: July 20, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         SIRVA; shoulder injury; chronic
                         *                         regional pain syndrome (“CRPS”).
             Respondent. *
******************** *

Amber D. Wilson, Wilson Science Law, Washington, DC, for Petitioner;
Lynn C. Schlie, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 13, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Heidi Theis on June 19, 2017. Petitioner alleged that the
influenza (“flu”) vaccine she received on October 24, 2014, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused her to suffer a
left shoulder injury, which was subsequently diagnosed as chronic regional pain
syndrome (“CRPS”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

      Respondent denies that the flu vaccine caused petitioner to suffer from a left
shoulder injury, CRPS, or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:17-vv-00820-UNJ Document 93 Filed 08/17/21 Page 2 of 2




      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $203,005.20 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
